DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-10 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No.9,607,805 B2 (hereinafter Liu). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 2, claim 4 of Liu teaches a source-conversion unit (claim 1) comprising:
A first array (micro-compensator array) having a lens (4-pole lens, claim 4) configured to deflect an off-axis electron beamlet (every beamlet is deflected, including ones off the optical axis) of a plurality of electron beamlets and compensate a first portion of aberrations of a probe spot formed on a sample by the deflected off-axis electron beamlet (adding aberration to beam it would be obvious to one of ordinary skill in the art to compensate an existing aberration to produce a desired beam).
Regarding claim 3, Liu teaches a second array of compensators (claim 2).  It would be obvious to one of ordinary skill in the art to use the second compensators to compensate a second portion of aberrations, by adding another compensation signal to the second compensators in order to optimize the beam.
Regarding claim 4, it would be obvious to one of ordinary skill in the art to have the off-axis beamlet travel along a local parallel optical axis, in order to have the multiple beams reach the sample parallel to each other in a known manner.
Regarding claim 5, Liu teaches that the first array is configured to convert an electron beam generated by an electron source into a plurality of electron beams (i.e. beamlet-limit means are part of the source-conversion unit).
Regarding claim 6, Liu teaches that an array is further configured to deflect the off-axis electron beamlet to form a virtual image of the electron source (micro-deflectors, form virtual image, claim 1).
Regarding claim 7, Liu teaches that the first array is further configured to deflect a plurality of off-axis electron beamlets to form a plurality of virtual images of the electron source (each beamlet forms a virtual image, claim 1).
Regarding claim 8, Liu teaches that each of the plurality of virtual images is associated with a corresponding deflected off-axis electron beamlet.
Regarding claim 9, Liu teaches that the first array is configured to add a first compensating aberration to the deflected off-axis electron beamlet to reduce the first portion of aberrations, the first compensating aberration comprising an astigmatism aberration component and a field-curvature aberration units.
Regarding claim 10, Liu teaches that the first array comprises a plurality of pairs of quadrupole lenses.
Regarding claim 21, Liu teaches that the first array is further configured to deflect the off-axis electron beamlet (with micro-deflectors, claim 1) such that the off-axis electron beamlet travels substantially parallel to a primary optical axis (it would be obvious to make the beamlets travel parallel to the optical axis as argued above).
Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,573,487 B2 (hereinafter Liu ‘487).
Regarding claim 2, claim 11 of Liu ‘487 teaches a source-conversion unit (claim 1) comprising: a first array having a lens (claim 11) configured to deflect an off-axis electron beamlet of a plurality of electron beamlets and compensate a first portion of aberration of a probe spot formed on a sample by the deflected off-axis electron beamlet (every beamlet is deflected, including ones off the optical axis).
Regarding claim 3, claim 11 of Liu ‘487 teaches a second array configured to compensate a second portion of aberrations of the probe spot formed by the deflected off-axis electron beamlet (first round lens and first multi-pole lens).
Regarding claim 4, it would be obvious to one of ordinary skill in the art to have the off-axis beamlet travel along a local parallel optical axis, in order to have the multiple beams reach the sample parallel to each other in a known manner.
Claims 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of Liu ‘487.
Regarding claim 10, Liu ‘487 teaches that the first array comprises a plurality of round lenses.
Regarding claim 15, Liu ‘487 teaches that the second array comprises a plurality of round lenses.
Claims 2-4, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,043,354 B2 (hereinafter Liu ‘354 B2).
Regarding claim 2, claim 12 of Liu ‘354 teaches a source-conversion unit (claim 1) comprising: a first array having a lens (claim 1) configured to deflect an off-axis electron beamlet of a plurality of electron beamlets and compensate a first portion of aberration of a probe spot formed on a sample by the deflected off-axis electron beamlet (every beamlet is deflected, including ones off the optical axis).
Regarding claim 3, claim 12 of Liu ‘354 teaches a second array configured to compensate a second portion of aberrations of the probe spot formed by the deflected off-axis electron beamlet (claim 7).
Regarding claim 4, it would be obvious to one of ordinary skill in the art to have the off-axis beamlet travel along a local parallel optical axis, in order to have the multiple beams reach the sample parallel to each other in a known manner.
Regarding claim 17, claim 12 of ‘Liu 354 teaches that the second array further comprises a plurality of micro-compensator layers, each of the plurality of micro-compensator layers comprising a lens having an electrode (claim 8).
Regarding claim 18, claim 12 of Liu ‘354 teaches that the plurality of micro-compensator layers comprises a first micro-compensator layer comprising a first lens and a second lens, and a second micro-compensator layer comprising a third lens and a fourth lens (claim 1), wherein each of the first, second, third and fourth lenses are quadrupole lenses (claim 9).
Claims 2, 3, 10 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 9,691,588 B2 (hereinafter Ren).
Regarding claim 2, claim 11 of Ren teaches a source-conversion unit (claim 1) comprising: a first array having a lens (micro-lens, claim 1) configured to deflect an off-axis electron beamlet of a plurality of electron beamlets and compensate a first portion of aberration of a probe spot formed on a sample by the deflected off-axis electron beamlet (every beamlet is deflected, including ones off the optical axis).
Regarding claim 3, claim 11 of Ren teaches a second array (lower four-pole structure, claim 11) configured to compensate a second portion of aberrations of the probe spot formed by the deflected off-axis electron beamlet.
Regarding claims 10 and 15, claim 11 of Ren teaches that the first array and the second array comprise a plurality of 4-pole lenses.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4, 10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanimoto (US 20130248731 A1).
Regarding claim 2, Tanimoto teaches a source-conversion unit comprising:
A first array (lens array 110) having a lens configured to:
Deflect an off-axis electron beamlet of a plurality of electron beamlets; and
Compensate a first portion of aberrations of a probe spot formed on a sample by the deflected off-axis beamlet (compensating curvature of field aberration, [0065]).
Regarding claim 4, Tanimoto teaches that the deflected off-axis electron beamlet travels along a local optical axis substantially parallel to a primary optical axis (fig. 1, beams travel parallel to optical axis).
Regarding claim 10, Tanimoto teaches that the first array comprises a plurality of round lenses (fig. 3A).
Regarding claim 21, Tanimoto teaches that the first array is configured to deflect the off-axis electron beamlet such that it travels along a local optical axis substantially parallel to a primary optical axis (fig. 1, beams travel parallel to optical axis).

Allowable Subject Matter
Claims 11-14, 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious a source-conversion unit having a first array with a lens that compensates a first portion of aberration of a probe spot formed on a sample by the deflected off-axis electron beamlet, wherein either the quadrupole lenses are oriented at a 45 degree azimuth angle along a plane substantially perpendicular to a primary optical axis, or a quadrupole lens compensates an astigmatism aberration and a round lens compensate a field-curvature aberration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/           Examiner, Art Unit 2881